ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_06_FR.txt. 218

IL.

40

OPINION DISSIDENTE DE M. BULA-BULA

TABLE DES MATIÈRES

INTRODUCTION

LES CONVERGENCES

. LES DIVERGENCES

A. L’urgence
B. Le préjudice irréparable
C. La préservation des droits

CONCLUSION

Paragraphes
1-5

6-7

8-28

9-14
15-23
24-28

29-37
219 MANDAT D’ARRET (OP. DISS. BULA-BULA)
INTRODUCTION

1. ai voté avec regret contre le dispositif principal de Pordonnance
du 8 décembre 2000 en indication de mesures conservatoires. Je com-
prends que la question ait profondément divisé la Cour. Il est ainsi
apparu sage de rechercher un compromis entre les membres de la Cour.

2. Semblable raison peut étre acceptable. D’autant plus qu’on se
trouve, en la présente affaire, à une étape purement procédurale qui ne
préjuge des droits d’aucune des Parties.

3. C’est précisément le caractère de jugement avant-dire droit qui
m'incline à croire que le compromis final auquel a abouti la Cour est
déséquilibré. D'où mon opinion selon laquelle l'organe judiciaire aurait
dt clairement indiquer une mesure conservatoire minimale qui me paraît
justifiée au regard des circonstances. Sans nécessairement suivre les termes
de la demande, la Cour aurait pu prescrire d'office cette mesure comme
son Statut (art. 41) et son Règlement (art. 75) le lui permettent.

4. Je suis d'avis que la haute juridiction devrait apporter une réponse
certaine, nette et précise, qu'elle soit positive ou négative, à la sollicitation
du Congo. En d’autres mots, elle devrait, soit la rejeter, soit l’accepter. La
formule selon laquelle «les circonstances, telles qu'elles se présentent
actuellement à la Cour, ne sont pas de nature à exiger l'exercice de son
pouvoir, en vertu de l’article 41 du Statut, des mesures conservatoires »
(paragraphe 2 du dispositif de l'ordonnance) ne paraît pas, à première
vue, exempte d’ambiguité. On était habitué aux circonlocutions d’un
organe politique principal de l'Organisation des Nations Unies appelé à
prendre des décisions difficiles. On doit à présent s’accoutumer avec des
formules proches de l'organe judiciaire principal de l'Organisation.
L'enseignement, au sens large, de la jurisprudence y gagne-t-il?

5. C’est l’une des raisons principales de mon dissentiment (1). Mais il
est vrai que je suis d'accord avec la majorité de la Cour sur certains
points (II). En définitive, je présente la solution adéquate à mon sens (III).

I. LES CONVERGENCES

6. Je vais signaler brièvement trois points examinés par la Cour qui
rencontrent mon assentiment. Comme la majorité des juges, j'estime que
la Cour est prima facie compétente (voir paragraphe 68 de l’ordonnance)
en raison des déclarations respectives des Parties relatives à l'acceptation
de la juridiction obligatoire (voir paragraphes 61 et 64 de l'ordonnance).
Mais le demandeur n’a pas mentionné avec une précision mathématique
le fondement de la compétence de la Cour. Je souscris aussi à la conclu-
sion contenue dans l'ordonnance jugeant que «la demande en indication
de mesures conservatoires du Congo n'a pas été privée d’objet du fait de
la nomination de M. Yerodia Ndombasi comme ministre de l'éducation
nationale le 20 novembre 2000» (paragraphe 60 de l'ordonnance). J'ai

41
220 MANDAT D’ARRET (OP. DISS. BULA-BULA)

enfin voté avec la majorité de la Cour en faveur du premier para-
graphe du dispositif de l'ordonnance. A bon droit, la Cour « Rejette la
demande du Royaume de Belgique tendant à ce que l’affaire soit rayée du
rôle». Cette demande, peut-être légitime pour le défendeur, se situe dans
la droite ligne de sa prétention exorbitante de compétence universelle,
telle qu'il la conçoit. Le juge international entend l’examiner au fond
dans «les plus brefs délais» (paragraphe 76 de l'ordonnance). Point capi-
tal du compromis judiciaire décisif conclu, qui limite les conséquences
inéquitables du rejet poli de la demande du Congo.

7. Aussi, je n’aborderai point la question très importante, en cette
phase de la procédure, de l'articulation juridique entre la compétence
universelle et les immunités d'Etat.

II. LES DIVERGENCES

8. Je vais à présent justifier la mesure conservatoire minimale que la
Cour aurait dû prescrire à mon sens. A cette fin, je dois montrer que les
conditions énoncées par la jurisprudence, de manière plus ou moins cons-
tante, qui subordonnent la prise d’une telle mesure, à savoir l’urgence, le
caractère irréparable du préjudice et la préservation des droits des parties,
ont été et demeurent remplies (pour la doctrine, voir notamment P. M.
Martin, «Renouveau des mesures conservatoires: les ordonnances ré-
centes de la Cour internationale de Justice», JDJ, vol. 102, 1975, p. 45-59;
J. Peter A. Bernhard, «The Provisional Measures Procedure of the Inter-
national Court of Justice through US Staff in Tehran: Fiat Justitia, Pereat
Curia», Virginia Journal of International Law, vol. 20, n° 3, 1980,
p. 592-602).

A. L'urgence

9. Je suis d’avis que l'urgence s’apprécie en fonction du domaine
d'activité humaine concernée. On peut l’entendre comme l’état qui vise
un traitement rapide du dossier. A l’intérieur de ce secteur, il est suscep-
tible de degrés, de sorte qu’il est possible d'établir une hiérarchie parmi
les situations urgentes: extrême urgence, grande urgence, urgence (voir
lordonnance du 3 mars 1999 en l’affaire LaGrand «la plus grande
urgence» (C.LJ. Recueil 1999, par. 9). Dans les divers cas, il y a toujours
urgence.

10. Je réaffirme donc que l'urgence qui s'impose dans cette affaire pré-
sente des particularités. Il ne s’agit ni de l'urgence au sens médical du
mot, ni de l’urgence dans l’acception directement humanitaire du terme.
C'est une urgence au sens juridique général du vocable. Elle ne saurait
être appréciée, ni de manière absolue, ni à la lumière des précédents sin-
guliers. L’étalon temps dans l’espèce en examen se mesure à l’aune des
événements tragiques que subit le Congo et au rythme accéléré des confé-
rences internationales organisées sur le pays. La Cour a déjà eu connais-
sance des faits au sujet desquels elle a ordonné des mesures conserva-

42
221 MANDAT D’ARRET (OP. DISS. BULA-BULA)

toires (affaire des Activités armées sur le territoire du Congo ( République
démocratique du Congo c. Ouganda), ordonnance du 1°” juillet 2000,
CLS. Recueil 2000, p. 111).

11. Si les allégations du Congo, incontestées par la Belgique, d’après
lesquelles «plus de la moitié du Gouvernement congolais pourra être
poursuivie et faire l’objet d’un mandat d’arrêt international, ainsi que
d'une demande d’extradition, y compris le président de la République lui-
même» (voir plaidoirie de M. Ntumba Luaba Lumu, compte-rendu de
l'audience publique du 22 novembre 2000, CR 2000/34, p. 20), étaient fon-
dées ainsi que les assertions du Congo selon lesquelles «un parti politique
d'opposition au Gouvernement congolais fonctionnant sur le territoire
belge» figurerait parmi les «plaignants» ou que des «raisons de sécurité»
empêchent le conseil de la Belgique de révéler l'identité des plaignants de
nationalité congolaise (voir plaidoirie de M. Eric David, compte rendu de
l'audience publique du 21 novembre 2000, CR 2000/33, p. 23) à l'origine
du mandat du 11 avril 2000, n’y aurait-il pas urgence à statuer à titre
conservatoire? N'y va-t-il pas de la sauvegarde de l'utilité de l'office du
juge international d'éviter, dans cette affaire pendante devant lui, la sur-
venance éventuelle d’une situation analogue?

12. Je suis davantage amené à réfléchir sur cette situation lorsque je me
réfère aux propos de l’un des conseils du Congo, membre du gouverne-
ment de ce pays, M. Ntumba Luaba Lumu, qui n’a pas suscité de contes-
tation de la part de la partie belge. L’orateur s'est posé la question de
savoir si le remaniement de l’équipe gouvernementale congolaise inter-
venu le 20 novembre 2000 ne répondait pas à la volonté de la Belgique en
ces termes:

«On peut se demander si à travers ce mandat on n’a pas voulu
contraindre les autorités légitimes de la République démocratique du
Congo à procéder à certains réaménagements politiques que la Bel-
gique souhaitait et qui ont été du reste salués.» (Voir compte rendu
de l'audience publique du 22 novembre 2000, CR 2000/34, p. 10.)

13. Sans que je puisse établir de manière sûre un lien de causalité entre
certains faits, je peux aussi légitimement m'interroger sur le caractère
simultané de la visite le 18 novembre 2000 d’un membre du Gouverne-
ment belge à Kinshasa, du remaniement du Gouvernement congolais le
20 novembre 2000 et de l’ouverture des audiences actuelles à la Cour le
20 novembre 2000. Est-ce un pur hasard, cette coïncidence des calen-
driers?

14. Je suis donc d’avis qu'il y a urgence, quoique atténuée, à édicter
des mesures conservatoires. D’autant plus que je crains une chose: le
règlement judiciaire au fond ne devrait intervenir, quelle que soit la
bonne volonté de la Cour, qu'après un long délai durant lequel l'affaire
pourrait courir le risque d’être rayée du rôle. Sauf imprévu.

43
222 MANDAT D’ARRET (OP. DISS. BULA-BULA)
B. Le préjudice irréparable

15. Je serais enclin à croire que le Congo a subi un préjudice irrépa-
rable, directement sur le plan moral et, indirectement sur le plan materiel,
physique et humain, du fait de l’acte unilatéral de la Belgique à Pencontre
du ministre des affaires étrangères congolais. Semblable critère est réaf-
firmé dans la jurisprudence abondante de la Cour, notamment: affaires
des Essais nucléaires ( Australie c. France) (C.1.J. Recueil 1973, p. 103);
Personnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-
Unis d'Amérique c. Iran) (C.I.J. Recueil 1979, p. 19), Application de la
convention pour la prévention et la répression du crime de génocide ( Bos-
nie-Herzégovine c. Yougoslavie { Serbie et Monténégro) (CL. J. Recueil
1993, p. 19); Convention de Vienne sur les relations consulaires (Para-
guay c. Etats-Unis d'Amérique) (C.1J. Recueil 1998, p. 36); LaGrand
(Allemagne c. Etats-Unis d’ Amérique) (C.LJ. Recueil 1999, p. 15); Acti-
vités armées sur le territoire du Congo (République démocratique du
Congo c. Ouganda) (C.I.J. Recueil 2000, p. 127, par. 39). Mais il demeure
vrai pour le demandeur que actori incumbit probatio. Je ne conteste pas
non plus que depuis que M. Yerodia Ndombasi est passé du ministère des
affaires étrangères au ministère de l'éducation nationale, l’ampieur du
préjudice que subit le Congo a changé. C’est dire, en d’autres mots, que
cet Etat continue de subir des dommages mais dans des proportions rela-
tivement inférieures à celles connues précédemment du point de vue des
relations internationales.

16. Je pense précisément que le mandat d’arrêt du 11 avril 2000 a
causé un préjudice à la diplomatie congolaise dans la mesure où son chef,
qui s’est néanmoins beaucoup déplacé à l'étranger, dans l’hémisphère
sud, n’a plus été en mesure pendant plusieurs mois de participer à toutes
les réunions internationales organisées de par le monde où la question des
activités armées étrangères sur le territoire du Congo était utilement exa-
minée. L’Etat congolais a ainsi pu souffrir de l’inobservance de la règle
de préséance diplomatique lorsqu'il s'est trouvé représenté à un échelon
inférieur dans des rencontres des ministres des affaires étrangères. Il en
est résulté que la substance des pourparlers, spécialement des entretiens
tendant à mettre un terme au conflit armé, a été affectée. Les prérogatives
de souveraineté internationale du Congo en ont donc souffert. Il y a
là, me semble t-il, un type de préjudice irréparable (voir Ewa Stanislawa
Alicja Salkiewicz: Les mesures conservatoires dans la procédure des deux
Cours de La Haye, 1984, p. 69, sur «le dommage non susceptible de
quelque réparation»). Sans que malheureusement une preuve irréfutable
ait été rapportée, une telle situation peut avoir eu des conséquences indi-
rectes sur la vie des populations civiles victimes du conflit armé en cours
(selon l'International Rescue Committee (Etats-Unis), Mortality Study
Eastern Democratic Republic of Congo, “of the 1.7 million excess deaths,
200,000 were attributable to acts of violence” (sources: www.theirc.org/
mortality.htm.)

17. D'autre part, je soutiens que le comportement de la Belgique a jeté

44
223 MANDAT D’ARRET (OP. DISS. BULA-BULA)

et continue de jeter le discrédit sur le Gouvernement du Congo, par
ailleurs affaibli par le conflit armé en cours. Il tend à accabler, à priori,
par un jugement sommaire, l’une des Parties au conflit d’accusations
infamantes au sein de la communauté internationale, de présenter l’agressé
comme l’agresseur (voir la résolution 1234 du 9 avril 1999 et la résolution
1304 du 16 juin 2000 du Conseil de sécurité). Puisque la Belgique a dif-
fusé, via Interpol, le contenu de son mandat aux Etats membres de cette
institution, la recherche de solution pacifique au conflit armé internatio-
nal ne s’en trouve-t-elle pas ainsi compliquée? Par là, j'estime que les
droits du Congo à la notoriété internationale ont été atteints. Il s’agit des
droits extra-patrimoniaux à l'honneur, à la dignité du peuple congolais
représenté par son Etat.

18. Au total, les agissements de la Belgique ont entraîné des dom-
mages, d'une part, aux droits de souveraineté du peuple congolais
organisé en Etat indépendant: «la privation de souveraineté subie par
l'Etat ... est une preuve certaine du caractère irréparable du préjudice»
(El-Kosheri, op. dissidente dans l'affaire relative à des Questions d’inter-
prétation et d'application de la convention de Montréal de 1971 résultant
de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni), C.J. Recueil 1992, p. 215). Selon M. S. Oda, l’objet des mesures
conservatoires est de «sauvegarder les droits des Etats exposés à un risque
imminent de violation irréparable» (opinion dissidente dans l'affaire
LaGrand, C.LJ. Recueil 1999, p. 19, par. 5). D'autre part, il a été porté
atteinte aux droits à la dignité et à l’honneur dudit peuple au sein de la
société internationale, y compris, très indirectement sous forme d’autres
préjudices, fussent-ils collatéraux.

19. Je ne conteste cependant pas que l'évaluation précise des dommages
causés au Congo n’est guère aisée. Mais c’est là une difficulté qui peut sur-
gir dans l'application pratique du principe. Je souligne encore que l'absence
du chef de la diplomatie congolaise à certaines rencontres internationales
organisées dans les capitales des pays qui forment le centre du monde, à la
différence de ceux de la périphérie du globe, pendant plusieurs mois, a pu
entraîner, vraisemblablement des dommages indirects sur les personnes et
les biens congolais se trouvant actuellement en territoires théâtres des hos-
tilités. La présence personnelle du ministre congolais des affaires étran-
gères aux rencontres précitées aurait pu épargner des vies humaines. Le
ministre en question aurait pu argumenter valablement en vue d'amener
les autres parties au conflit armé à respecter le droit international huma-
nitaire et les droits de l’homme (voir les déclarations de M. S. Oda dans les
affaires Breard et LaGrand, sur la nécessité de «tenir compte des droits
des victimes d’actes de violence (aspect qui a souvent été négligé)» (Conven-
tion de Vienne sur les relations consulaires ( Paraguay c. Etats-Unis d’ Amé-
rique), mesures conservatoires, ordonnance du 9 avril 1998, C.LJ. Recueil
1998, p. 248, par. 2, et LaGrand (Allemagne c. Etats-Unis d'Amérique),
ordonnance du 3 mars 1999, C.LJ. Recueil 1999, p. 18, par. 2).

20. Quant au préjudice moral, j'estime qu'il est encore plus difficile à
évaluer avec exactitude. II n’en est pas pour autant bien réel. La Cour

45
224 MANDAT D’ARRET (OP. DISS. BULA-BULA)

pourra, au moment de l’examen de l'affaire au fond, s’en apercevoir. Le
seul fait d’émettre un mandat d’arrét contre l’organe d’un Etat étranger,
en l’état actuel du droit international, est plus que discutable. Imaginons
la situation inverse où des juges congolais émettraient des mandats simi-
laires contre des organes belges pour des faits commis au Congo posté-
rieurement à Nuremberg, période de l’apparition de ce nouveau droit
selon le conseil belge. Car, assure Antonio Cassese, la colonisation euro-
péenne a causé «la destruction d’ethnies entières» (Antonio Cassese, «La
communauté internationale et le génocide», Le droit international au ser-
vice de la paix, de la justice et du développement, Mélanges Virally, 1991,
p. 183).

21. Néanmoins, depuis la nomination de M. Yerodia Ndombasi au por-
tefeuille de l'éducation nationale le 20 novembre 2000, je suis d’avis que
le préjudice irréparable subi par le Congo a diminué d’ampleur, puisque
l'intéressé se voit attribuer, pour l'heure, les fonctions de ministre de
l'éducation nationale dont le volume majeur des activités se déroule sur le
territoire national. Il demeure que la portion mineure de cette charge,
entendue au sens classique de la division du travail, dans un monde où de
plus en plus de matières s’internationalisent, intéresse les relations inter-
nationales. Est-il admissible que cette fraction, parce que réduite, subisse
de telles limitations?

22. D'autre part, l'autonomie constitutionnelle que le droit internatio-
nal reconnaît aux Etats permet à ces derniers de désigner librement, sans
entrave, ni injonction extérieure, tel ou tel membre du gouvernement,
sans égard à ses fonctions nominales, pour des missions à l'étranger. La
pratique congolaise, entre autres, paraît abondante en la matière.
D'autant plus que le confit armé auquel est confronté le Congo exige la
participation, individuelle et collective, des membres du gouvernement
aux négociations bilatérales et multilatérales tendant à mettre un terme à
la guerre. Il est donc possible que le Congo subisse une privation de fait
dans l'exercice de ses prérogatives souveraines au plan international si
M. Yerodia Ndombasi, en raison de son expérience récente dans ce do-
maine où pour toute autre raison, ne peut accomplir librement, au nom
de son gouvernement, une mission dans certains pays étrangers.

23. En dernière analyse, il me semble que la situation de l’ancien mi-
nistre des affaires étrangères du Congo n’a pas totalement bouleversé les
circonstances ayant dicté la demande en indication de mesures conserva-
toires, tant que l'intéressé demeure membre du Gouvernement congolais.
Je ne nie pas pour autant la différence importante entre les fonctions d’un
ministre des affaires étrangères et les charges d’un ministre de l'éducation
nationale ainsi que les fondements juridiques différents des immunités
attachées à l’un et l’autre postes gouvernementaux.

C. La préservation des droits respectifs des Parties

24. On a épilogué sur les droits respectifs des Parties qu'il convient de
préserver. On a ainsi allégué l'identité des prétentions du Congo tant en

46
225 MANDAT D’ARRET (OP. DISS. BULA-BULA)

demande de mesures conservatoires qu’en requéte relative au fond. La
Cour n’a heureusement pas suivi cette argumentation. Je continue de
croire que les droits de souveraineté du demandeur et ses droits à l'hon-
neur et à la dignité doivent être sauvegardés de manière équilibrée avec
les droits du défendeur en attendant le jugement au fond. Il y a, dans les
circonstances actuelles, un déséquilibre entre les uns et les autres. C’est un
risque réel que l’un des Etats continue à subir la volonté de l’autre.

25. Dès lors que le défendeur justifie son comportement insolite en ces
termes:

«33. Bien au contraire, la délivrance de ce mandat d’arrét est un
moyen d’aider le Congo a exercer un droit qui, faut-il le rappeler, est
aussi une obligation pour le Congo, à savoir arrêter et poursuivre
M. Yerodia Ndombasi devant les juridictions congolaises pour les
faits qui lui sont imputés.» (Voir plaidoirie de M. Eric David,
CR 2000/33, p 31-32.)

Jinterpréte cette conception comme «l’invocation par un Etat d’un droit
nouveau ou d’une exception sans précédent au principe» [de non-inter-
vention] qui «si elle était partagée par d’autres Etats» tendrait «à modi-
fier le droit international coutumier» (affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci { Nicaragua c. Etats-Unis
d'Amérique), fond, arrêt, C.LJ. Recueil 1986, p. 109, par. 207). L’un des
effets d’un droit subjectif n’est-il pas l'exclusion des prétentions tierces ou
l'obligation des tiers de respecter le droit d'autrui?

En d’autres mots, poursuit le conseil de la Belgique, «[c]’est dire si le
mandat d’arrêt décerné par l’autorité judiciaire belge, bien loin de porter
atteinte aux droits du Congo, aide au contraire ce dernier à les exercer»
(CR 2000/33, p. 32). S'agit-il là des conséquences de la vivacité éventuelle
des souvenirs sur les liens juridiques historiques qui permettaient d'édicter
depuis la métropole des actes juridiques produisant des effets outre-mer?

On se trouve ainsi en présence d’une revendication de l’idée d’« ingé-
rence judiciaire» (voir Mario Bettati, Le droit d'ingérence - Mutation de
l'ordre international, 1996, contra S. Bula-Bula, «L'idée d’ingérence à la
lumière du Nouvel Ordre Mondial», Revue africaine de droit internatio-
nal et comparé, t. IV, n° 1, mars 1994, «La doctrine d’ingérence huma-
nitaire revisitée», ibid., vol. 9, n° 3, septembre 1997).

Et la Belgique va jusqu’a affirmer que: « Dans ces conditions, indiquer
les mesures conservatoires réclamées par le Congo dans la présente
espèce, serait constitutif d’atteinte aux droits conférés a la Belgique par le
droit international lui-méme.» (Plaidoirie de M. Eric David, CR 2000/33,
p. 35.)

26. Je persiste a croire que l'analyse développée aux points A et B ci-
dessus a permis de constater l'urgence relative à ordonner des mesures
conservatoires. Elle a aussi montré le préjudice irréparable subi et que
continue à subir un Etat décolonisé, de la part de l’ancienne puissance
coloniale convaincue — diraient certains — de sa «mission sacrée de civi-

47
226 MANDAT D’ARRET (OP. DISS. BULA-BULA)

lisation». Le demandeur ne revendique pas un «droit fantasmatique»
(plaidoirie de M. Eric David, CR 2000/33, p. 35). Il apparaît que les
reproches articulés par le Congo dans cette affaire contre la Belgique et
implicitement admises par cette dernière, comme montré ci-dessus, por-
tent bien sur la violation de la souveraineté et de l'indépendance politique
du Congo par la Belgique. Je pense qu’il y a la des droits entrant dans ie
cadre du présent différend juridique.

Ces droits commandent d’être préservés au risque de voir l’une des
Parties imposer son ordre politique et juridique à l’autre rendant ainsi
sans objet l'examen de l’affaire au fond (voir ci-dessus, l'indication d'une
«liste d'attente» du mandat d’arrét de plusieurs ministres congolais chez
le juge belge et l’allusion du conseil congolais, membre du Gouvernement
congolais, sur les souhaits de la Belgique relativement au remaniement
ministériel, la simultanéité de certains faits...)

27. Les droits à sauvegarder consistent aussi dans la prérogative sou-
veraine (voir paragraphe 40 de l'ordonnance du 1* juillet 2000 en l'affaire
des Activités armées sur le territoire du Congo ( République démocratique
du Congo c. Ouganda): «[les] droits à la souveraineté ... doivent retenir
l'attention de la Cour dans son examen de la présente demande en indica-
tion de mesures conservatoires») reconnue à chaque Etat d’exercer la plé-
nitude de ses compétences en matière législative, exécutive et judiciaire
sans ingérence extérieure. Nul Etat ne saurait enjoindre à un autre Etat
par des mesures coercitives qu’elles soient administratives, judiciaires ou
autres, la manière de conduire les affaires nationales sur son territoire
(voir M. Bedjaoui, affaire des Questions d'interprétation et d'application
de la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), C.LJ.
Recueil 1992, p. 148, et S. A. El-Kosheri, ibid, p. 215). L’allégation de
tout fait qui engagerait éventuellement la responsabilité d'un Etat doit
être communiquée, par les canaux diplomatiques appropriés, à ce der-
nier. Puisque «le droit international exige aussi le respect de l'intégrité
politique» (affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique) fond, CIJ.
Recueil 1986, p. 106, par. 202).

28. I] faut souhaiter qu’il n’y ait aucune aggravation ni aucune exten-
sion du différend entre les deux Etats, du moment que l'ambassadeur du
Congo accrédité à Bruxelles a regagné son poste à la fin de novembre 2000
au terme de son rappel consécutif à l'émission du mandat contesté en avril
2000. Néanmoins, les relations belgo-congolaises, traditionnellement mar-
quées par des hauts et des bas, et ce, dès le lendemain de la décolonisation,
auraient pu gagner en qualité si la Cour avait été moins pusillanime.

III. CONCLUSION

29. En définitive, je juge opportun et légitime une mesure conserva-
toire aux termes de laquelle la Cour aurait ordonné la suspension du man-

48
227 MANDAT D’ARRET (OP. DISS. BULA-BULA)

dat du 11 avril 2000 en attendant de rendre sa décision au fond, dans les
plus brefs délais eu égard à l'importance de l’affaire.

30. Je trouve donc la demande du défendeur relative au rejet de toute
mesure conservatoire tout à fait excessive. D’autre part, je ne partage pas
l'analyse de la Cour sur les circonstances actuelles qui ne lui commande-
raient pas d’user de son pouvoir tel que défini à l’article 41 du Statut.

31. A défaut d’ordonner la mesure conservatoire minimale ci-dessus,
la Cour aurait pu insérer dans le dispositif du projet d'ordonnance mon
amendement ainsi conçu:

«2. a) Dit que le Royaume de Belgique, qui est informé de la nature
de la revendication de la République démocratique du Congo,
doit envisager l'incidence qu’un arrêt faisant droit à cette
revendication pourrait avoir sur l’exécution du mandat du
Il avril 2000 et décider si et dans quelle mesure il lui faudrait
en conséquence réexaminer son mandat;

b) Dit que la République démocratique du Congo, qui est
informée de la nature de la revendication du Royaume de
Belgique, d'envisager l'incidence qu'un arrêt faisant droit à
cette revendication pourrait avoir sur l'exécution du mandat
d'arrêt du 11 avril 2000 et de décider si et, dans quelle mesure
il lui faudrait en conséquence réexaminer sa position.»

Comme M. Oda le rappelle:

«il est établi dans la jurisprudence constante de la Cour que lorsque
celle-ci apparaît prima facie comme étant compétente elle peut (si
elle le juge bon) indiquer des mesures conservatoires, et cette règle a
toujours été interprétée de façon très libérale en faveur du deman-
deur, de crainte qu’un refus ne soit, sans nécessité, préjudiciable à la
poursuite de l'affaire. Par conséquent, la possibilité d'indiquer des
mesures conservatoires ne peut être refusée in limine que dans une
affaire où l'absence de compétence est si manifeste qu’il n’y a pas
lieu de s'interroger plus avant sur Pexistence de la compétence lors
d’une phase ultérieure». (Déclaration de S. Oda jointe à Pordon-
nance du 14 avril 1992 relative aux mesures conservatoires en l'affaire
des Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie (Jama-
hiriya arabe libyenne c. Etats-Unis d'Amérique), C.LJ. Recueil 1992,
p. 130).

33. La doctrine s'accorde généralement pour reconnaître que le pou-
voir de la Cour d'indiquer des mesures conservatoires vise à «éviter que
des décisions soient privées d'effet utile» (G. Fitzmaurice, The Law and
Procedure of the International Court of Justice, vol. ll, p. 542, 1986, cité
par M. Ajibola dans son opinion dissidente en l’affaire des Questions
d'interprétation et d’application de la convention de Montréal de 1971

49
228 MANDAT D’ARRET (OP. DISS. BULA-BULA)

résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Etats-Unis d'Amérique), C.LJ. Recueil 1992, p. 194).

34, Puis-je considérer dans l'espèce en examen que la Cour a interprété
la demande de manière libérale? Peut-on affirmer que la crainte de voir
l'affaire rayée du rôle de la Cour est exclue? Y-a-t-il des doutes sur
l'importance de premier ordre de cette affaire au fond? Pourtant, la com-
pétence, prima facie, de la Cour en cette affaire est admise par une très
large majorité des juges.

35. Il faut souhaiter que l'attitude de la Cour, dictée apparemment par
des préoccupations de politique judiciaire propres à l'institution, ne soit
pas perçue par certains plaideurs, au premier chef le demandeur dans
l’actuelle instance, comme un déni de justice. I1 y va de la promotion du
règne du droit. Car, ainsi que l’a dit Lacordaire. entre le faible et le fort,
c’est la liberté qui opprime et la loi qui protège. La liberté de négocier
entre l’ancienne puissance coloniale devenue pays industrialisé et
Pancienne colonie affaiblie ne s’apparente-t-elle pas à cette situation?

36. Encore que le demandeur ne semble pas avoir administré la preuve
de parfaite cohérence devant le prétoire. Il n’est pas douteux que le plai-
deur qui intente une action judiciaire s’oblige, en droit procédural, à
suivre un comportement de nature à maximiser les chances d’aboutis-
sement heureux de sa cause, fût-ce dans les délais relativement brefs de la
procédure incidente.

37. D'autre part, nul nignore le rôle de l'opinion principalement ces
temps derniers. Mais il importe parfois de contrôler objectivement les
«jugements hâtifs de l'opinion ou des mass media» (opinion dissidente de
M. Bedjaoui, dans l'affaire relative à des Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amé-
rique), C.L.J. Recueil 1992, p. 148).

{Signé} Sayeman BuLA-BuULA.

50
